Citation Nr: 0529054	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1943 
until December 1945. He died in September 2000. The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2000 
rating decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania that denied service connection for the cause of 
the veteran's death. The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in December 2000, and has perfected a timely appeal 
to the Board.

The appellant was afforded a personal hearing, via 
videoconference in January 2002, before the undersigned 
Member of the Board sitting at Washington, DC; the transcript 
of which is of record.

This case was previously before the Board and, in November 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.







FINDINGS OF FACT


1.  The veteran's death in September 2000 was caused by 
spontaneous retroperitoneal hemorrhage due to or as a 
consequence of anticoagulant therapy, due or as a consequence 
of mitral valve replacement (CABG) due to or as a consequence 
of severe mitral valve regurgitation/atrial regurgitation.

2.  At the time of the veteran's death, service connection 
was in effect for right foot cold injury residuals, rated 20 
percent disabling; cold injury residuals of the left foot, 
rated 20 percent disabling; residuals of cartilage removal 
from the left knee, rated 10 percent disabling; traumatic 
arthritis of the left knee, rated 10 percent disabling, 
residuals of sand fly fever (febricula) rated zero percent 
disabling; and contusions of the chest and back, rated zero 
percent disabling. A combined disability evaluation of 50 
percent was in effect for service-connected disability. 

3.  Cardiovascular disease implicated in the veteran's death 
is not of service origin and is not causally related to a 
service connected disease or disability.

4. The record contains clear and unmistakable evidence that a 
heart disorder pre-existed the veteran's active military 
service and was not aggravated during service.  

5.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSION OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by military service, nor may cardiovascular disease or 
diabetes be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, (2004).

2.  The veteran's death was not caused by, or substantially 
or materially contributed by, an injury or disease incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claim.  The appellant was provided 
a copy of the rating decision noted above, a September 2001 
statement of the case and a supplemental statement of the 
case dated in April 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding her 
claim.  By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  

Further, by way of letters dated in May 2001 and March 2004, 
the RO specifically informed the appellant of the information 
and evidence needed from her to substantiate her claim, 
evidence already submitted and/or obtained in her behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  The Board notes that the May 2001 
and March 2004 VCAA letters were mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the VCAA and the appellant was not specifically informed to 
furnish copies of any pertinent evidence in her possession 
pertinent to her claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the appellant in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's death certificate shows that the veteran died 
in September 2002 while hospitalized at a private medical 
facility.  The cause of death recorded on an amended death 
certificate was spontaneous retroperitoneal hemorrhage due to 
or as a consequence of anticoagulant therapy, due or as a 
consequence of mitral valve replacement (CABG) due to or as a 
consequence of severe mitral valve regurgitation/atrial 
regurgitation.

At the time of death, service connection was in effect for 
right foot cold injury residuals, rated 20 percent disabling; 
cold injury residuals of the left foot, rated 20 percent 
disabling; residuals of cartilage removal from the left knee, 
rated 10 percent disabling; traumatic arthritis of the left 
knee, rated 10 percent disabling, residuals of sand fly fever 
(febricula) rated zero percent disabling; and contusions of 
the chest and back, rated zero percent disabling. A combined 
disability evaluation of 50 percent was in effect for 
service-connected disability. 

Service medical records for the veteran's periods of service 
are negative for any complaints and/or findings of 
cardiovascular disease.  Service medical records do show that 
the veteran was noted on hospitalization in August 1945 to 
have a fairly loud, rather blowing systolic murmur.  His 
heart was noted to be normal in size and contour and there 
was no electrocardiographic evidence of disease.  On the 
veteran's medical examination for service separation, his 
cardiovascular system was normal on physical examination.

When examined by VA in April 1946, the veteran was noted to 
have a soft systolic murmur with no cardiac enlargement.  An 
x-ray of the veteran's chest was interpreted to reveal no 
evidence of heart, great vessel, or lung pathology.

A VA outpatient treatment record dated in October 1998 notes 
as medical history that the veteran has CHD (congenital heart 
disease) and is asymptomatic status post PTCA (percutaneous 
transluminal coronary angioplasty). A June 1998 
echocardiogram was noted in November 1998 to demonstrate an 
enlarged LV (left ventricle) and MVP (mitral valve prolapse) 
with severe MR (mitral regurgitation).

Private outpatient treatment records compiled between June 
1995 and July 2000 show that a physical examination of the in 
June 1995 noted a Grade III MR murmur, transmitted some to 
both carotids with good upstroke.  In May 2000, the veteran 
was noted on physical examination to have bilateral carotid 
bruits, an irregular heart with Grade IV MR murmur.  Severe 
MR with chronic atrial fibrillation was diagnosed.

In a statement dated in January 2002, Dr. W.K.L. stated that 
the veteran was his patient from 1985 to 2000 and as long as 
he had known him the veteran has had mitral valve 
regurgitation or a leaky mitral valve.  He noted that the 
veteran had been denied entry to the Marines because of the 
presence of a heart murmur and assumed the veteran had mitral 
regurgitation at that time.  He added that this would be 
consistent with the subsequent diagnosis of mitral valve 
prolapse, which is first noted in early adolescence and early 
adulthood.  

In A letter dated in February 2001, Dr. B.R.C., stated that 
he had cared for the veteran for many years prior to his 
death and that his death was related to complications from 
heart valve surgery.  He stated that the veteran's heart 
condition was due to mitral valve insufficiency, which had 
apparently existed at the time he attempted to enlist in the 
Marines prior to entering the U.S. Army.

Private medical records received in October 2004, show that 
in August 2000 the veteran was admitted to the Abington 
Memorial Hospital where he underwent elective mitral valve 
reconstruction.  Approximately 9 days postoperatively, the 
veteran was transferred to a CCU with chest pain and 
increasing shortness of breath and was found on CT scan to 
have bilateral pleural effusion.  He thereafter underwent a 
left-sided thoracentesis.  In mid August 2000, the veteran 
went to the OR for a radical debridement of sternum with a 
right rectus muscle flap and a left pectoralis flap without 
complication.  

Pursuant to the Board's November 2003 remand, the veteran's 
claims file was referred to a VA physician for the purpose of 
determining whether any of the veteran's service-connected 
disabilities were implicated in his death and also has to 
whether there is evidence that a heart condition developed 
during service or within the first post service year.  The 
reviewing VA physician noted that the veteran died 
perioperatively after a surgical attempt to repair his mitral 
valve.  He noted at valvular heart surgery, the mitral valve 
was described as myxomatous.  He noted that no murmur was 
heard on the veteran's entry in to service but that later in 
service a murmur was recognized.  He noted that the veteran's 
private physician in a letter dated in January 2002 reported 
that the veteran's murmur predated his service and could 
offer no reason why the murmur was not heard on his entrance 
examination.  He added that he knew of no reason why the 
veteran's military service would in any way aggravate his 
preservice mitral valve prolapse.  He stated that clearly the 
veteran's compensable disorders would have absolutely no 
relationship to his perioperative death.  Lastly, he stated 
that there is no evidence that any heart condition developed 
during the veteran's military service or within one year of 
his service separation.    

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
1992). 

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, if manifested to a 
compensable degree within one year following service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs, 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or taps, etc.,) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestations of lesions or symptoms of chronic disease from 
date of enlistment are so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods and after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepting medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepting medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though those statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the Government to rebut the 
presumption of sound conditions upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the Government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted, "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (Quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).


Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service- connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

A layperson is competent to describe symptoms observed, but 
is not competent to offer evidence, which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Where the determinative issue involves medical 
causation, as here, the appellant is not qualified to make 
assertions in this area as she lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Initially, the Board notes that a history or finding of a 
heart murmur was not noted upon the veteran's enlistment 
examination dated in March 1943.  Since a heart murmur was 
not noted on entrance examination, the Board finds that the 
veteran is therefore entitled to the presumption of 
soundness.  The question now becomes whether there is "clear 
and unmistakable (obvious or manifest) evidence" 
demonstrating that the veteran's heart murmur existed prior 
to service, thus overcoming the statutory presumption of 
soundness. 38 C.F.R. § 3.304(b); see also Junstrom v. Brown, 
6 Vet. App. 264, 266 (1994).

The service medical records do not reveal the presence of 
cardiovascular disease.  However, the veteran was noted, in 
August 1945, in connection with a cardiac consultation, to 
have a functional systolic heart murmur in service.  Medical 
history recorded at the time noted the veteran reported that 
the Marines rejected him in December 1942 because of this 
murmur.  He also reported that a school doctor first heard 
this murmur at age 15.  No further findings referable to the 
veteran's heart murmur are noted in the subsequent service 
medical records.

After reviewing the pertinent service medical records, the 
Board believes it significant that the veteran apparently 
furnished the history of pre-service heart murmur during the 
course of receiving medical treatment after entering service. 
Under such circumstances, the history furnished by the 
veteran is deemed by the Board to be highly credible. 
Moreover, such history provided during the course of 
treatment after entry into service is to be distinguished 
from history of a pre-service disorder provided by the 
veteran at the time of entrance examination. Regulation 
specifically provides that history of pre-service existence 
of conditions recorded at the time of entrance examination 
does not constitute a notation of such conditions. 38 C.F.R. 
§ 3.304(b)(1). However, the United States Court of Appeals 
for Veterans Claims has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations. Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service. Again looking to 
the service medical records, it appears that approximately 2 
and 1/2 years after service entrance the veteran underwent a 
routine cardiac evaluation and was found to have a functional 
systolic murmur.  No medical attention was rendered for this 
murmur and an electrocardiograph at the time was interpreted 
to show no evidence of disease.  No subsequent complaints 
and/or treatment were noted during the remainder of the 
veteran's service, and the veteran's cardiovascular system 
was normal at the time of his separation examination in 
December 1945.  Further a heart disorder and/or 
cardiovascular pathology was not found on VA examination in 
April 1946, immediately following service.  Based on a review 
of service medical records, the Board is led to conclude that 
there is clear and unmistakable evidence that the underlying 
pathology responsible for the veteran's heart murmur was not 
aggravated during service.

After considering the available evidence pertaining to the 
nature and severity of the heart murmur prior to service, 
during service, and after service, the Board finds that the 
functional heart murmur noted during service was not 
indicative of any increase in the underlying cardiovascular 
disorder that preexisted service.  The totality of the 
evidence shows that the veteran had a heart murmur prior to 
service as well as after service. There is nothing to show 
that the any underlying disability itself underwent any 
increase in severity during his period of active duty 
service. The preponderance of the evidence is against a 
finding of any increase in severity during service. The Board 
also notes here that there is no evidence of any separate or 
different heart disorder during service.

The first clinical evidence of heart disease, as noted by the 
veteran's VA examiner in November 2003, was many years after 
service.  There is no medical evidence of record, which shows 
a relationship between the veteran's post-service heart 
condition and the veteran's military service or his service-
connected disabilities.  Also, the veteran's VA examiner in 
February 2005 indicated that there was no apparent 
relationship between the disorders implicated in the 
veteran's death and his service connected disabilities.  This 
physician further stated that there is no evidence that the 
veteran's pre-existing heart disorder (mitral valve prolapse) 
was essentially permanently aggravated during his active 
service beyond the natural progression of the disorder.  The 
contemporaneous service medical records showing a normal 
examination of the veteran's cardiovascular system at service 
separation, does not show otherwise. 

In essence, the evidence does not show that a disability or 
disease of service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.  Thus, the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, service connection for the cause of the 
veteran's death is not warranted. 








ORDER


Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


